           Case 5:14-cr-00318-C Document 66 Filed 02/12/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OFAMERICA,            )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )               No. 5:14-cr-00318
                                    )
DOUGLAS G. WILLIAMS,                )               HON. ROBIN J. CAUTHRON
                                    )
                  Defendant.        )
___________________________________ )


     NOTICE OF GOVERNMENT’S OBJECTION TO DEFENDANT TESTIFYING
        AS A POLYGRAPH EXPERT WHILE ON SUPERVISED RELEASE

       The United States, by and through undersigned counsel, submits the instant notice of its

objection to defendant Douglas G. Williams testifying as a polygraph expert in a state criminal

trial as such testimony would violate defendant’s conditions of supervised release, which are

necessary and appropriate to protect the public. In support of its position, the Government states

the following:

   1. In November 2014, defendant was charged with two counts of mail fraud, in violation of

       18 U.S.C. § 1341, and three counts of witness tampering, in violation of 18 U.S.C. §

       1512(b). The charges arose from two undercover operations in which defendant provided

       polygraph training to individuals who represented to defendant that they were law

       enforcement officers who had committed serious crimes and intended to lie about those

       crimes during federally-administered polygraph examinations. One undercover agent

       (“UC”), who represented himself as a Customs and Border Protection (“CBP”) Inspector

       under criminal investigation, told defendant that he had knowingly allowed drugs to be

       smuggled into the U.S. on four separate occasions in exchange for money. The other UC


                                                1
           Case 5:14-cr-00318-C Document 66 Filed 02/12/19 Page 2 of 4



       posed as a deputy sheriff applying for a position as a Border Patrol Agent who had engaged

       in a sexual act with a fourteen-year-old girl who was in his custody and had smuggled

       drugs into a local jail while employed as a correctional officer. Knowing of the UCs’ intent

       to lie to federal investigators in order to get or keep federal law enforcement positions,

       defendant willingly trained them how to provide false responses to polygraphers’ questions

       and still pass. 1

   2. Defendant pleaded guilty to all five counts in the Indictment on the second day of trial, and

       on September 22, 2015, he was sentenced to 24 months of imprisonment followed by three

       years of supervised release. One of the conditions of supervised release requires that

       defendant refrain from participation “in any form of polygraph-related activity during the

       period of supervision.” Dkt. No. 48 at 4.

   3. On November 21, 2016, Defendant moved to remove the restriction on engaging in

       polygraph-related activity while on supervised release. See Dkt. No. 51. On January 29,

       2018, the Court denied defendant’s motion. See Dkt. No. 56.

   4. On January 1, 2018, Defendant filed notice of appeal, and on March 23, 2018, Defendant

       submitted his opening brief requesting that the United States Court of Appeals for the Tenth

       Circuit reverse the Court’s denial of his motion to remove the restriction on engaging in

       polygraph-related activity. On December 10, 2018, the appellate court affirmed the district

       court’s ruling, noting that the district court “provided ample support for the denial of the




       1
                The government also presented evidence of defendant’s promise to assist a woman
(who was not an undercover or otherwise acting at the government’s behest) seeking employment
as a police officer who told defendant she planned to lie in her polygraph examination to conceal
past conduct.
                                                2
           Case 5:14-cr-00318-C Document 66 Filed 02/12/19 Page 3 of 4



       requested modification to the special condition prohibiting polygraph-related activity.”

       See Tenth Cir. USCA Case No. 18-6018, Order and Judgment, dated December 10, 2018.

   5. For the reasons stated in the United States’ Opposition to Defendant’s Motion for

       Modification of the Terms of Supervised Release, Dkt. No. 53, incorporated herein by

       reference, the Government submits that the restriction on defendant’s participation in

       polygraph remains a necessary and appropriate occupational restriction.

   6. Because testifying about the polygraph in a state criminal case is a clear violation of the

       terms of supervised release, which the District Court imposed at sentencing and declined

       to modify, and which the Court of Appeals affirmed, the Government objects to defendant

       testifying about the polygraph.




Date: February 13, 2019                            Respectfully submitted,

                                                   ANNALOU TIROL
                                                   Acting Chief, Public Integrity Section

                                            By:    /s/ Heidi Boutros Gesch
                                                   Heidi Boutros Gesch
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Criminal Division, Public Integrity Section
                                                   1400 New York Ave., NW
                                                   Washington, DC 20005
                                                   (202) 514-1412




                                               3
            Case 5:14-cr-00318-C Document 66 Filed 02/12/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this date, I electronically filed the foregoing Notice of

Government’s Objection to Defendant Testifying as a Polygraph Expert While on Supervised

Release with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to all parties.

                                                 /s/ Heidi Boutros Gesch
                                                 Heidi Boutros Gesch
                                                 Trial Attorney




                                             4
